Case 2:20-cv-04457-ES-CLW Document 22-1 Filed 11/02/20 Page 1 of 4 PageID: 484




                   EXHIBIT A
DocuSign Envelope ID: 82089408-052C-49B6-8985-DA5A0571D016
           Case 2:20-cv-04457-ES-CLW Document 22-1 Filed 11/02/20 Page 2 of 4 PageID: 485



                                                   CERTIFICATION PURSUANT
                                                 TO FEDERAL SECURITIES LAWS


                     1.          Corey Hays
                              I, __________________________________________, make this declaration pursuant to

             Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities

             Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities Litigation Reform Act of 1995.

                     2. I have reviewed a Complaint against GSX Techedu Inc. (“GSX” or the “Company”) and authorize

             the filing of a comparable complaint on my behalf.

                     3. I did not purchase or acquire GSX securities at the direction of plaintiffs’ counsel or in order to

             participate in any private action arising under the Securities Act or Exchange Act.

                     4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or

             otherwise acquired GSX securities during the class period, including providing testimony at deposition and

             trial, if necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in

             this action.

                     5. To the best of my current knowledge, the attached sheet lists all of my transactions in GSX

             securities during the Class Period as specified in the Complaint.

                     6. During the three-year period preceding the date on which this Certification is signed, I have not

             served or sought to serve as a representative party on behalf of a class under the federal securities laws.

                     7.     I agree not to accept any payment for serving as a representative party on behalf of the class as

             set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and

             expenses directly relating to the representation of the class as ordered or approved by the Court.
DocuSign Envelope ID: 82089408-052C-49B6-8985-DA5A0571D016
           Case 2:20-cv-04457-ES-CLW Document 22-1 Filed 11/02/20 Page 3 of 4 PageID: 486




                     8.   I declare under penalty of perjury that the foregoing is true and correct.



                      October 27, 2020
             Executed _____________________________
                           (Date)



                                                               _______________________________________
                                                                      (Signature)


                                                                         Corey Hays
                                                               _______________________________________
                                                                      (Type or Print Name)
Case 2:20-cv-04457-ES-CLW Document 22-1 Filed 11/02/20 Page 4 of 4 PageID: 487



 GSX Techedu Inc. (GSX)                                                      Hays, Corey

                                 List of Purchases and Sales

    Transaction                                  Number of             Price Per
       Type               Date                   Shares/Unit          Share/Unit

      Purchase               4/13/2020                          42             $31.8200
        Sale                 4/16/2020                         (42)            $29.9206




                                            1 of 2
